NO. 12-09-00108-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

IN RE: DEREK BARBEE,                                       §
GUARDIAN OF THE PERSON AND
ESTATE OF RICKY BARBEE,                                    §    ORIGINAL PROCEEDING
RELATOR
                                                           §

                                         MEMORANDUM OPINION
         On March 19, 2009, Respondent signed an order granting a motion filed by Derek Barbee,
Guardian of the Estate of Ricky Barbee, requesting assignment of a statutory probate judge to hear
a lawsuit Derek filed as an adversary proceeding in the guardianship. On March 27, Respondent
signed an order granting Tammy Barbee’s motion to reconsider the March 19 order and transferring
the lawsuit to district court. On June 17, 2009, this court delivered an opinion conditionally granting
Derek’s petition for writ of mandamus complaining of the March 27 order. That opinion ordered
Respondent to vacate the March 27 order and issue an order granting Derek’s motion requesting
assignment of a statutory probate judge. Respondent complied with this court’s opinion and order.
         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, this
original proceeding is dismissed.

                                                                      BRIAN HOYLE
                                                                          Justice
Opinion delivered July 8, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)